Citation Nr: 0818117	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-17 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a left thumb injury with shortening and 
arthrodesis (ankylosis) of the interphalangeal joint, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1970 to February 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, that denied an increased rating for the service-
connected residuals of a left thumb injury with one-inch 
shortening and arthrodesis of the interphalangeal (IP) joint.


FINDING OF FACT

The service-connected residuals of a left thumb injury 
include ankylosis and shortening of the IP joint, decreased 
thumb palmar abduction, decreased motion with pain at the MCP 
joint, and arthritis of the left radiocarpal joint, which, 
interferes with the overall function of the left hand by 
causing decreased grip strength, more nearly approximating 
that of unfavorable ankylosis of the left thumb.  


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
the assignment of a 20 percent rating, but no higher, for the 
service-connected left thumb injury residuals have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5224, 5228 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice in 
September 2003, and that error is presumed prejudicial, the 
record reflects that the purpose of the notice was not 
frustrated.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Vazquez-Flores, supra.  The veteran received 
additional notice in September 2004 that was followed by the 
May 2005 Statement of the Case and a December 2007 
Supplemental Statement of the Case.  Moreover, as this 
decision grants the maximum allowable 20 percent rating under 
the appropriate diagnostic code, there is no prejudice to the 
veteran regardless of whether VA has satisfied its duties of 
notification and assistance.

II.  Increased Ratings

The veteran seeks a rating in excess of 10 percent for the 
service-connected residuals of a left thumb injury with one-
inch shortening and ankylosis of the IP joint.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Additionally, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independent 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.  Although the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The veteran's service-connected residuals of a left thumb 
injury are currently rated under Diagnostic Code 5224 for 
ankylosis of the thumb.  38 C.F.R. §  4.71a, Diagnostic Code 
5224.  Specifically, the veteran is rated for favorable 
ankylosis of the thumb, which is rated as 10 percent 
disabling.  A 20 percent rating under Diagnostic Code 5224 is 
warranted if the ankylosis is unfavorable.  

Regarding evaluation of ankylosis or limitation of motion of 
single or multiple digits of the hand, as it pertains 
specifically to the thumb, the regulations provide that the 
thumb will be rated as "unfavorable ankylosis" when the 
carpometacarpal or interphalangeal joint is ankylosed, and 
there is a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  The thumb will be rated as "favorable 
ankylosis" when the carpometacarpal or interphalangeal joint 
is ankylosed, and there is a gap of two inches (5.1 cm.) or 
less between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand, Note (4)(iii&iv).  

Here, the medical evidence throughout the relevant time 
period reveals that the veteran now has, in addition to the 
ankylosis, arthritis in the thumb, as well as additional 
pain, and overall decreased grip strength.  These symptoms 
were not shown by the medical evidence of record at the time 
of the initial 10 percent rating, indicating that the 
service-connected disability has increased in severity.  

The veteran was afforded VA examinations in September 2003, 
October 2004 and November 2007.  These examinations revealed 
additional pain and decreased grip strength, both of which 
affected his ability to work at his usual trade of iron 
welder/worker.  The veteran also reported that his motion was 
further limited by pain during flareups.  Arthritis was 
objectively demonstrated on x-ray in October 2004.  A 
November 2007 x-ray study revealed degenerative changes of 
third MCP joint and radiocarpal joint, as well as fusion of 
the first interphalangeal joint.  On examination in November 
2007, motion of the left MCP joint was limited to 45 degrees 
out of 50, and left thumb palmar abduction was limited to 40 
degrees out of 70.  Left hand IP joint had no motion due to 
arthrodesis.  

The gap between the tip of the left thumb and the fingers was 
.5 cm.  The gap between the tip of the left thumb and the 
proximal transverse crease of the palm was 2 cm.  The gap 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers was 2 cm.

Based on the limitation of motion criteria alone, the 
assignment of a rating in excess of 10 percent under 
Diagnostic Code 5224 is not met because that evidence does 
not show a gap of 2 inches or more between the thumb pad and 
the fingers with the thumb attempting to oppose the fingers;  
Thus, "unfavorable" ankylosis is technically not shown in 
this case.  Nevertheless, the note under Diagnostic Code 5224 
calls for consideration of whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5224 Note.  In this case, the 
veteran's symptomatology includes not only ankylosis of the 
IP joint, but also includes painful arthritis and decreased 
grip strength.  In combination, this symptomatology more 
nearly approximates unfavorable ankylosis, and warrants a 20 
percent rating by analogy to "unfavorable" ankylosis.  The 
medical evidence reflects that the veteran's left thumb is 
ankylosed, and, he has arthritis of other thumb joints, as 
well as decreased grip strength of the left hand.  In 
consideration of additional pain on motion during flareups, 
and the negative affect on the veteran's usual occupation, 
the criteria for the assignment of a maximum 20 percent 
rating under Diagnostic Code 5224 are more nearly 
approximated.  

There is no diagnostic code that more appropriately rates the 
veteran's service-connected left thumb injury residuals than 
the one to which it is currently assigned.  Diagnostic codes 
pertaining to arthritis (5003) and limitation of motion of 
the thumb (5228) although applicable are not more 
advantageous because they do not provide for a rating greater 
than 20 percent.  Other codes, such as limitation of motion 
of other fingers (5229, 5230) or amputation of multiple 
fingers of the non-dominant hand (5125-5151) are inapplicable 
here because the medical evidence does not support a finding 
of limitation of motion of the other fingers.  To warrant a 
30 percent rating, for example, under regulations pertaining 
to amputation of the thumb under Diagnostic Code  5152, the 
medical evidence would have to show the left (non-dominant) 
thumb amputation s with metacarpal resection.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5152.  This is not demonstrated.  

In conclusion, the veteran's left thumb injury residuals as a 
whole encompasses many manifestations, to include favorable 
ankylosis (as discussed above), arthritis (evidenced by x-
ray), and pain and weakness decreasing the functional ability 
of the entire left hand.

According to the examination results, it is clear the 
veteran's function of the entire left hand is impaired due to 
the veteran's old left thumb injury, despite the findings on 
examination that the veteran's four other fingers of the left 
hand do not exhibit limitation of motion  In light of these 
functional loss considerations, the criteria for the next 
higher rating of 20 percent, by analogy under Diagnostic Code 
5224 for unfavorable ankylosis of the left thumb have been 
more nearly approximated.  See 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5224, Note.



ORDER

An increased rating of 20 percent, but no higher, is granted 
for the service-connected left thumb injury residuals with 
one-inch shortening and arthrodesis of the IP joint, subject 
to the laws and regulations governing the payment of monetary 
benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


